         Case 1:20-cv-05390-VEC Document 20
                                         19 Filed 11/04/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007




    MEMO ENDORSED
                                                     November 4, 2020
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
VIA ECF                                                                         DOC #:
Hon. Valerie E. Caproni                                                         DATE FILED: 11/4/2020
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:     Ye v. Wolf, et al., No. 20 Civ. 5390 (VEC)

Dear Judge Caproni:

         This Office represents the government in this action in which plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Register Permanent Residence or Adjust Status (Form I-485). On behalf of the government, I
write respectfully to request an extension of time of approximately one month to respond to the
complaint (i.e., from November 6, 2020 to December 7, 2020). I also respectfully request that the
initial conference presently scheduled for November 13, 2020, be adjourned to a date at least one
week after December 7, 2020.

       The extension is respectfully requested because USCIS interviewed plaintiff on October 8,
2020, in regards to his Form I-485 and anticipates that it will complete its adjudication by
December 7, 2020, which would render this action moot.

        This is the government’s second request for an extension of time to respond to the
complaint and the third request to adjourn the initial conference. 1 Plaintiff’s counsel consents to
these requests.




1
  On August 20, 2020, the government requested an adjournment of the initial conference to allow
the government sufficient time to investigate the facts and circumstances of the case and formulate
its position in this litigation. See ECF No. 14. That same day, this Court granted this request. See
ECF No. 15. On September 16, 2020, the government requested an extension of time to respond
to the complaint and requested a second adjournment of the initial conference. See ECF No. 16.
The Court granted these requests the same day. See ECF No. 17.
         Case 1:20-cv-05390-VEC Document 20
                                         19 Filed 11/04/20 Page 2 of 2

                                                                                          Page 2


       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov

cc: Counsel of record (via ECF)

  Application GRANTED. Defendant's time to respond to Plaintiff's complaint
  is extended to December 7, 2020. The initial pretrial conference scheduled for
  November 13, 2020 is adjourned to December 18, 2020 at 10:30 a.m. The
  parties' joint submission is due by December 10, 2020. The parties must
  appear for the conference by calling 888-363-4749, using the access code
  3121171 and the security code 5390.
 SO ORDERED.




 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
                                                         11/4/2020
